GRAY, Circuit Judge
(dissenting). I am compelled to dissent from the majority of the court in this case. I think the court below was justified in submitting to the jury the question in the form in which it did. Its language was as follows:
“Was the indebtedness which was the foundation of that suit represented by the four thousand dollars certificate of deposit of December 17, 1891, dated at Denver, Colorado, and the draft for five hundred dollars, dated at Denver, Colorado, November 14, 1891, and accepted by the Western Farm Mortgage Trust Company, by F. M. Perkins, secretary, the indebtedness of the Kansas corporation, or was it the indebtedness of the Colorado corporation? What does the evidence in this case show? That is a question for your determination, and you will determine it upon a consideration of the evidence in the case. If you find from the evidence that that indebtedness was the indebtedness of the Kansas corporation, your verdict should be for the plaintiff, because, if it was the indebtedness of the Kansas corporation, that judgment was right. But if you find from the evidence that that indebtedness was in fact the indebtedness of the Colorado corporation, and that the Kansas judgment against the Kansas corporation was obtained by fraud and collusion between the plaintiff bank and Barker, who represented the Kansas corporation, your verdict should be for the defendants.”
Whether the judgment against the Kansas corporation was procured by fraud and collusion between the plaintiff and defendant in that judgment was thus properly made to depend largely upon the question submitted to the jury, as to whether the indebtedness was the indebtedness of the Kansas corporation, or not. If it were, then, as the court told the jury, their verdict should be for the plaintiff. If it were not, the fact that it was not, was most strongly evidential as to such fraud and collusion, as would invalidate the judgment upon which the suit now before us was brought.
The state of the case upon the testimony was peculiar. The Kansas corporation and the Colorado corporation had precisely the same corporate name. They both had offices in Denver, Colo. It is in evidence, however, that the Colorado corporation had been formed September i, 1891, and that immediately thereafter, the Kansas corporation transferred to it all its business and assets, the Colorado corporation assuming all the debts and liabilities of the assignor. -There-was also testimony, that was not directly contradicated, that no business was done by the Kansas corporation after the formation of the-Colorado corporation and the transfer to it of the assets of the former. No reason has been suggested why the Kansas corporation should *669have received the deposit for which it issued its certificate, two months after it had gone out of business. Presumably upon the evidence, the Colorado corporation was the one which should have received the deposit and given the certificate therefor at the time at which it was dated. 'No testimony was introduced to rebut this presumption. Perkins, who signed the certificate of deposit, had been an officer in both corporations; so also was French. Both were examined in behalf of the plaintiff, but no question was put to them as to the regularity of this transaction. They did not testify, nor were they specifically interrogated, as to which corporation received the deposit and gave the certificate, a fact peculiarly within their knowledge. This was a matter, also, that should have been peculiarly within the knowledge of the plaintiff bank, or the bank from which it received the negotiable paper in suit. No testimony by the officers of either was offered on this point. Barker, who was counsel for the defendant in the Kansas suit, was a promoter and director of the Colorado corporation. The judgment was by default, and recited that Barker, counsel for the defendant, was present, interposing no demurrer, plea or answer. There is no suggestion that any testimony was presented to the court, other than the papers sued upon, which bore the name of the Kansas corporation, the suit being in a Kansas court. No other proof of the identity of the corporation would, in the natural course of things, have been required, counsel for said corporation being present and silent. The character of this judgment, while by no means conclusive, is not without weight, when taken in connection with the other evidence adduced in the case now before us.
On the whole case, a state of things was shown so suspicious, as to require explanation on the part of the plaintiff. The rule as to burden of proof, does not forbid this requirement. The absence of explanatory testimony on its part, tended strongly to confirm such suspicions.
It is admitted that the court below properly charged the jury as to the burden of proof, and as to the necessity of showing fraud and collusion between plaintiff and defendant in procuring the judgment in the Kansas suit.
I do not think the court below could have done otherwise than submit the question, as it did, to the jury, and am of opinion, therefore, that its judgment should be affirmed.